291 F.2d 627
UNITED STATES of America, Plaintiff-Appellee,v.James Francis HILL, Defendant-Appellant.
No. 14372.
United States Court of Appeals Sixth Circuit.
June 20, 1961.

John C. Crawford, Jr., U. S. Atty., Knoxville, Tenn., on brief, for plaintiff-appellee.
James Francis Hill, in pro. per.
Before MARTIN, McALLISTER and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause came on to be heard on the record and on the briefs of the parties, and upon due consideration thereof,


2
It is ordered that the order of District Judge Robert L. Taylor denying the motion of appellant, James Francis Hill, under Rule 36 of the Federal Rules of Criminal Procedure, 18 U.S.C.A., to correct the record in Cases Nos. 10,113 and 10,114 (Criminal Docket, Eastern District of Tennessee, Southern Division) be, and the same is, hereby affirmed.